                                                                                  JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

                                         ) Case No. 2:20-cv-00907
SID NAIMAN, individually and on          )
behalf of all others similarly situated, ) ORDER
                                         )
Plaintiff,                               )
                                         )
       vs.                               )
                                         )
TRAVELMASTERS, INC., d/b/a               )
GOLDRUSH GATEWAY, and DOES )
1 through 10, inclusive, and each of     )
them,                                    )
                                         )
Defendant.                               )


      IT IS HEREBY ORDERED that pursuant to the Stipulation of the parties to

dismiss this case with prejudice pursuant to Federal Rules of Civil Procedure

41(a)(1)(A)(ii), the entire case is dismissed with prejudice as to the named Plaintiff,

and without prejudice as to the putative class. Each party shall bear its own costs

and expenses.



                                      Dated this 6th day of April, 2020



                                        ________________________________
                                                  Percy Anderson
                                         UNITED STATES DISTRICT JUDGE
